Petition for Writ of Mandamus Conditionally Granted and Opinion filed
August 27, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00536-CV


                     IN RE ASHTON LEE CAGLE, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               113th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2018-82202

                                    OPINION

      On July 9, 2019, relator Ashton Lee Cagle (“Relator”) filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Vernon Supp.
2018); see also Tex. R. App. P. 52. In the petition, Relator asks this court to compel
the Honorable Rabeea Sultan Collier, presiding judge of the 113th District Court of
Harris County, to: (1) vacate her orders denying Relator’s requests to withdraw
certain deemed admissions and (2) permit Relator to withdraw deemed admissions
numbers 1-5, 7-15, 17-18, 20, 22-36, 41, and 43. Because the trial court abused its
discretion by denying Relator’s requests to withdraw these admissions, we
conditionally grant relief.

                FACTUAL AND PROCEDURAL BACKGROUND
      Cristian Pioquinto (“Plaintiff”) alleges she was injured in an automobile
accident with Relator. Plaintiff filed suit against Relator for negligence and against
Lisa Cagle (Relator’s mother) for negligent entrustment of the vehicle.

      Relator was served with Plaintiff’s original petition and citation on December
8, 2018. The petition was accompanied by requests for disclosure, interrogatories,
requests for production, and forty-four (44) requests for admission. The responses
to the requests for admission were due within fifty (50) days (January 28, 2019).

      Relator, through counsel retained by his insurer, untimely served responses
denying most of the requests for admission on March 25, 2019. Because Relator’s
response was not timely served, the requests were considered admitted without the
necessity of a court order. Tex. R. Civ. P. 198.2(c).

      Relator filed a motion to withdraw deemed admissions, which the trial court
denied by written order on May 8, 2019.

      Relator then filed a motion to reconsider, supported by the affidavits of
Relator and his legal counsel, Nichole Wooten. Relator’s affidavit states:

      On December 8, 2018, I was served with a copy of Plaintiff’s Original
      Petition, Plaintiff’s Request for Disclosure, Plaintiff’s First Request for
                                          2
      Production, Plaintiff’s First Set of Interrogatories, and Plaintiff’s First
      Request for Admissions. At the time I was served with the lawsuit, I
      was 18 years old and unfamiliar with the civil litigation process.
      Additionally, I was unaware of the time deadlines associated with the
      documents I received or how it would affect my case going forward.
      During this time period, I was living with my brother Ein Cagle because
      my mother had recently passed away. Because I was unsure about what
      to do, I spoke with my grandfather Rusty Spencer. My grandfather
      advised me that he would take care of the legal documents that I
      received. After speaking with my grandfather, I took no further actions.

      In February 2019, my uncle, Paul Stanton, contacted me and advised
      that State Farm Mutual Automobile Insurance Company (“State Farm”)
      was trying to reach me regarding the lawsuit. He instructed me to give
      the legal paperwork to my State Farm agent, which I did immediately.
      Thereafter, I spoke with a State Farm representative, who advised me
      that I could request a defense be provided on my behalf. As a result, I
      immediately requested State Farm obtain legal representation to defend
      my interest in this case.
      Once I understood my options and the process, I quickly acted. My
      failure to respond to Plaintiff’s discovery requests was not the result of
      conscious indifference, but due to a lack of knowledge regarding the
      legal process.
Relator’s motion also included the following argument:

      Withdrawing the deemed admissions will not delay trial or significantly
      hamper Plaintiff’s ability to prepare for it. Nor will it sub-serve [sic]
      the merits of the case. At this time, there are no Court issued deadlines
      or a trial date. Plaintiff has ample time to prepare his case in chief and
      withdrawing the deemed admissions will not impede Plaintiff’s ability
      to do so. Plaintiff will not be unduly prejudiced by the withdrawal of
      the deemed admissions; as such, Cagle asks the court to withdraw his
      deemed admissions.
                                          3
      Plaintiff filed a response to the motion to reconsider and argued (in relevant
part) that the affidavits were insufficient to establish good cause sufficient to justify
withdrawal of Relator’s deemed admissions. Plaintiff did not contradict any facts
stated in Relator’s affidavits or motion, filed no evidence in support of his
contentions, and (other than a single conclusory allegation that he would be
prejudiced) offered neither evidence nor argument controverting Relator’s
arguments concerning prejudice.

      On May 20, 2019, the trial court signed an order stating:

      On May 13, 2019, the Court considered Defendant’s Motion for
      Reconsideration of Defendant’s Motion to Withdraw Deemed
      Admissions. The Court, having considered the Motion, the evidence,
      the response, and arguments of counsel, is of the opinion that Defendant
      Ashton Cagle did not establish good cause for his failure to respond to
      Plaintiff’s Request for Admissions.
      The Court ruled to withdraw the following deemed admissions: 6, 16,
      19, 21, 37-40, 42, and 44.
      The Court ruled the following deemed admissions will not be
      withdrawn: 1-5, 7-15, 17, 18, 20, 22-36, 41 and 43.

Finally, this court’s request for a response to Relator’s petition on July 17, 2019 went
unanswered.

                             MANDAMUS STANDARD
      To obtain mandamus relief, a relator generally must show both that the trial
court clearly abused its discretion and that relator has no adequate remedy by appeal.
In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004) (orig.

                                           4
proceeding). A trial court clearly abuses its discretion if it reaches a decision so
arbitrary and unreasonable as to amount to a clear and prejudicial error of law or if
it fails to analyze the law correctly or apply the law correctly to the facts. In re
Cerberus Capital Mgmt., L.P., 164 S.W.3d 379, 382 (Tex. 2005) (orig. proceeding)
(per curiam). “Under an abuse of discretion standard, we defer to the trial court’s
factual determinations if they are supported by evidence, but we review the trial
court’s legal determinations de novo.” In re Labatt Food Serv., L.P., 279 S.W.3d
640, 643 (Tex. 2009) (orig. proceeding). “The relator must establish that the trial
court could reasonably have reached only one decision.” Walker v. Packer, 827
S.W.2d 833, 840 (Tex. 1992) (orig. proceeding).

      “In reviewing findings of fact in a mandamus proceeding, we cannot
substitute our judgment for that of the trial court.” In re Dillard Dept. Stores, Inc.,
198 S.W.3d 778, 780 (Tex. 2006) (orig. proceeding) (per curiam). “Instead, the
relator ‘must establish that the trial court could reasonably have reached only one
decision,’ and that its finding to the contrary is ‘arbitrary and unreasonable.’” Id.
(quoting Walker, 827 S.W.2d at 840). “Factual determinations by the trial court may
not be disturbed by mandamus review if those determinations are supported by
sufficient evidence.” In re La. Tex. Healthcare Mgmt., L.L.C., 349 S.W.3d 688, 690
(Tex. App.—Houston [14th Dist.] 2011, orig. proceeding).

                                     ANALYSIS
      A. Legal Standards Governing Withdrawal of Admissions



                                          5
      “The discovery rules were not designed as traps for the unwary, nor should we
construe them to prevent a litigant from presenting the truth.” Stelly v. Papania, 927
S.W.2d 620, 622 (Tex. 1996) (per curiam). Requests for admissions should be used as
a tool, not a trapdoor. Marino v. King, 355 S.W.3d 629, 632 (Tex. 2011) (per curiam);
see also Tex. R. Civ. P. 1 (“The proper objective of rules of civil procedure is to obtain
a just, fair, equitable and impartial adjudication of the rights of litigants under
established principles of substantive law. To the end that this objective may be
attained with as great expedition and dispatch and at the least expense both to the
litigants and to the state as may be practicable, these rules shall be given a liberal
construction.”). “The court may permit the party to withdraw or amend the admission
if: (a) the party shows good cause for the withdrawal or amendment; and (b) the court
finds that the parties relying upon the responses and deemed admissions will not be
unduly prejudiced and that the presentation of the merits of the action will be subserved
by permitting the party to amend or withdraw the admission.” Tex. R. Civ. P. 198.3; see
also Wal-Mart Stores, Inc. v. Deggs, 968 S.W.2d 354, 356 (Tex. 1998) (per curiam).

      “The burden of proof is on the party seeking withdrawal of the deemed
admissions to establish good cause.       To prevail, they must prove they did not
intentionally or consciously disregard their obligation to timely answer.” Webb v. Ray,
944 S.W.2d 458, 461 (Tex. App.— Houston [14th Dist.] 1997, no writ). “Good cause
is established by showing that the failure involved was an accident or mistake, not
intentional or the result of conscious indifference.” Marino, 355 S.W.3d at 633; Wheeler
v. Green, 157 S.W.3d 439, 442 (Tex. 2005) (per curiam). “Even a slight excuse will



                                            6
suffice, especially when delay or prejudice to the opposing party will not result.”1
Although pro se litigants are not exempt from the rules of procedure, “when a rule itself
turns on an actor’s state of mind (as these do here), application may require a different
result when the actor is not a lawyer.” Wheeler, 157 S.W.3d at 444. Although trial
courts have broad discretion to permit or deny withdrawal of deemed admissions, they
cannot do so arbitrarily, unreasonably, or without reference to guiding rules or
principles. Id. at 443.

        B. Relator Showed Good Cause
        The trial court’s finding that Relator did not establish good cause for his failure
to respond to Plaintiff’s Request for Admissions is belied by its ruling withdrawing
deemed admissions numbers 6, 16, 19, 21, 37-40, 42, and 44. The trial court’s order is
silent regarding why there is good cause for withdrawing some (but not all) deemed
admissions and we have neither found nor been pointed to (1) any case supporting this
bifurcated remedy or (2) any reason for doing so under these circumstances.

        Relator conclusively proved good cause through his uncontradicted affidavit.
Without any evidence to the contrary, we conclude Relator’s affidavit proves: (1) he did
not intentionally or consciously disregard his obligation to respond to the requests for
admission within fifty days and (2) he mistakenly relied on his grandfather’s promise to
take care of the matter (which, without controverting evidence, presumably occurred

        1
            Boulet v. State, 189 S.W.3d 833, 836 (Tex. App.— Houston [1st Dist.] 2006, no pet.); see also
Time Warner, Inc. v. Gonzalez, 441 S.W.3d 661, 665 (Tex. App.—San Antonio 2014, pet. denied); In re
Kellogg-Brown & Root, Inc., 45 S.W.3d 772, 775 (Tex. App.—Tyler 2001, orig. proceeding); and Spiecker
v. Petroff, 971 S.W.2d 536, 538 (Tex. App.—Dallas 1997, no pet.).


                                                   7
less than 50 days after being served). Given Relator was not a lawyer, that even a slight
excuse will suffice, and the absence of prejudice, we conclude “the trial court could
reasonably have reached only one decision” (Walker, 827 S.W.2d at 840); i.e.,
Relator demonstrated good cause under the circumstances of this case for withdrawing
his dispositive admissions. See Boulet, 189 S.W.3d at 836; see also Wheeler, 157
S.W.3d at 444 and Marino, 355 S.W.3d at 633-34 (reversing summary judgment based
on deemed admissions against a pro se party and noting that a “pro se litigant’s genuine
confusion over discovery deadlines and summary judgment procedures was evidence of
good cause, negating the conscious disregard or deliberate neglect required to support a
merits-preclusive sanction.”). There is no evidence in the record supporting the trial
court’s implicit conclusion relator failed to establish good cause; this absence makes it
the proper subject of mandamus relief. See In re La. Tex. Healthcare Mgmt., L.L.C.,
349 S.W.3d at 690 (“Factual determinations by the trial court may not be disturbed
by mandamus review if those determinations are supported by sufficient evidence.”).

      C. Withdrawing the Admissions Will Not Result in Undue Prejudice
      “Undue prejudice depends on whether withdrawing an admission or filing a late
response will delay trial or significantly hamper the opposing party’s ability to prepare
for it.” Wheeler, 157 S.W.3d at 443. “The mere fact that a trial on the merits is necessary
does not constitute undue prejudice.” City of Houston v. Riner, 896 S.W.2d 317, 320
(Tex. App.—Houston [1st Dist.] 1995, writ denied). This action has not yet been set for
trial and there is no evidence from Plaintiff (or finding from the trial court) that
withdrawing Relator’s admissions will have any impact, much less (1) “delay trial” or
(2) “significantly hamper” Plaintiff’s ability to prepare for same. Accordingly, the trial

                                            8
court abused its discretion by denying Relator’s motion to withdraw the deemed
admissions and motion to reconsider.

      D. Relator Has No Adequate Remedy by Ordinary Appeal
      A relator lacks an adequate remedy by appeal when their ability to present a viable
claim or defense at trial is vitiated or severely compromised by erroneously deemed
admissions. See In re Hodge, No. 12-02-00314-CV, 2002 WL 31769635, at *2 (Tex.
App.—Tyler Dec. 11, 2002, orig. proceeding) (mem. op.) (citing Walker); see also In re
Kellogg-Brown & Root, Inc., 45 S.W.3d 772, 777 (Tex. App.—Tyler 2001, orig.
proceeding) (concluding the trial court’s denial of a motion to withdraw deemed
admissions left relator without an adequate remedy on appeal). The deemed admissions
at issue include (inter alia): (1) relator was under the influence of drugs or alcohol when
the collision occurred and (2) there was nothing Plaintiff could have done to prevent the
collision. Relator untimely denied many of these deemed admissions. Based on the
record, allowing Relator to withdraw these deemed admissions will foreseeably prevent
the case against him from being decided on deemed facts that Relator strongly contests,
thereby advancing merits-based discovery, pre-trial, and trial proceedings.

      The Rules require courts to consider whether the “presentation of the merits of
the action will be subserved by permitting the party to amend or withdraw the
admission.” Tex. R. Civ. P. 198.3. Presentation of the merits suffers “if the case is
decided on deemed (but perhaps untrue) facts.” Wheeler, 157 S.W.3d at 443 n.2; see
also In re Kellogg-Brown & Root, Inc., 45 S.W.3d at 777 (“[b]ecause the ultimate
purpose of discovery is to seek the truth, . . . we conclude that the presentation of the
merits of the case would be served by withdrawal” of the deemed admissions) (internal
                                            9
quotation omitted); see also Tex. R. Civ. P. 1. Here, permitting this case to proceed on
deemed, critical facts despite uncontested affidavits (1) establishes “that the failure
involved was an accident or mistake, not intentional or the result of conscious
indifference” (Marino, 355 S.W.3d at 633; see also Wheeler, 157 S.W.3d at 442) and
(2) fails to subserve the presentation on the merits. Plaintiff filed a motion for summary
judgment based on the deemed admissions at issue after Relator filed a motion to
withdraw them and two days before the ruling thereon. Absent mandamus relief, Relator
likely will be harmed by deemed admissions that should have been withdrawn, and his
defenses will be vitiated or severely compromised in such a way as to preclude effective
relief by ordinary appeal. See In re Hodge, 2002 WL 31769635, at *2. Neither our
Rules nor our rule of law was designed to achieve this result at this stage this way.

                                    CONCLUSION
      We conclude that (1) Relator showed good cause to withdraw his deemed
admissions, and (2) withdrawal would not result in undue prejudice to the Plaintiff.
Plaintiff substantively contested neither proposition with evidence or argument.
Accordingly, “the trial court clearly abused its discretion and that relator has no
adequate remedy by appeal.” In re Prudential Ins. Co. of Am., 148 S.W.3d, at 135-
36. We conditionally grant mandamus relief and direct the trial court to: (1) vacate
its orders to the extent they deny Relator’s motion to withdraw deemed admissions
and motion to reconsider, and (2) permit Relator to withdraw deemed admissions
numbers 1-5, 7-15, 17-18, 20, 22-36, 41, and 43. We are confident the trial court
will comply and the writ of mandamus shall issue only if the trial court fails to do
so.
                                            10
                                      /s/    Meagan Hassan
                                             Justice


Panel consists of Justices Wise, Jewell, and Hassan.




                                        11